According to the Order of this Court of the 23d March last, The-Decree in this Cause coming this day to be further Considered, and part of the Will of Levi Guichard being read and Debated; It was moved by the Complainant’s Counsel, That the said Decree might be Signed and Enrolled. But the Council for the Defendant objecting that there is some material Variance between the Decretal Order of this Court and the Decree as it is now drawn up, And that therefore the said Decree in that respect ought to be altered or amended; Whereupon and on a full Debate of the Matter and mature Consideration of *403what was alledged on both Sides, The Court is of Opinion that the Complainant should have the Stock of Horses Cattle Sheep Hoggs and other live Stock equal in Number or value to what came to the hands of Isabeau Guichard at the time of Levi Guichard’s Death, and that the Defendant do Account to the Complainant for the Same, And that both Parties do pay their respective Costs of this Suit; As to the Increase of the Negro Slaves, the Court was Divided in their Opinion whether the same should go to the Complainant or remain with the Defendant and therefore took further time to Consider thereof.
Alexr Stewart Deputy Register in Chancery